UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6211



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                            Plaintiff - Appellant,

          versus

EDDIE PEARSON, Warden of Indian Creek,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-462-2)


Submitted:   April 23, 1996                 Decided:   May 24, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1988) complaint and denying his motion for reconsid-

eration. The district court assessed a filing fee in accordance

with Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied,
454 U.S. 1153 (1982), and dismissed the case without prejudice when

Appellant failed to comply with the fee order. Finding no abuse of

discretion, we affirm the district court's orders. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2